Title: To James Madison from Thomas Leiper, 27 December 1812
From: Leiper, Thomas
To: Madison, James


Dear SirPhilada. Decr 27th 1812
I know what is well meant will be well received by you. From that circumstance I will proceed and I trust I shall put nothing on record but what shall have a tendence to the public good. I am pleased to a very high degree that the Secretary of State has sent for the bearer Captain Callender Irvine this no doubt is with a view of obtaining information and in my opinion their are few men more capable and moreover what he retails to you you may rely on for he is a man of the strictest honor.
I hope you will desire of him to speak freely of men and things which I am certain he can give much information on this subject from his own personal knowledge.
The first thing you did on the formation of the Army which I thought materially wrong was appointing General Dearborn at the Head. When I first heard of the appointment I said we shall have no war for I reasoned with myself thus if we are to have a War the President would certainly not [have] commissioned him to the first command.
General Dearborn is a good man but their is some thing more required. If General Dearborn was Thirty Five years of Age he might do to command a Regiment but at the present period of his life I very much doubt if he is qualified for that station. Courage and Heels are absolutely necessary in a soldier the former he may have but the later from his age he cannot, complete victories are never obtained but by the Army who posseses both.
If I had the formation of an Army the Rank and file should be from 18 to 30 the Officers from 20 to 40 and the Commander in Chief should not exeed the last number if he can be procured.
We have been extremely unfortunate in our Generals. We are of the opinion here you cannot do better than put Wilkinson at the Head of the War Department from his long services he must be better Qualified for the Appointment than [any] man in the Army. Apothecarys will not do you may rely on it unless you mean to Ruin yourself and I may add your Country. Do what is right and good effects will follow.
Our Opinion here [is] that General Armstrong is better qualified to command than General Dearborn. On the Judicious appointments eve[r]y thing depends. I intended to have added much more but I am affraid I have said too much. I am with much respect & esteem Your most Obedient St
Thomas Leiper
